01/04/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 7, 2021

            STATE OF TENNESSEE v. TERRY LEE MCANULTY

                   Appeal from the Circuit Court for Tipton County
                      No. 9812    Joseph H. Walker, III, Judge


                             No. W2021-00382-CCA-R3-CD


The defendant, Terry Lee McAnulty, appeals his Tipton County Circuit Court jury
conviction of aggravated vehicular homicide, arguing that the evidence was insufficient to
establish that his intoxication was the proximate cause of the accident that caused the death
of the victim. Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

David Stockton, Assistant District Public Defender, for the appellant, Terry Lee McAnulty.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Jason R. Poyner,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              In March 2019, the Tipton County Grand Jury charged the defendant, Terry
Lee McAnulty, with aggravated vehicular homicide by having a blood alcohol content
(“BAC”) of .20 percent or more, aggravated vehicular homicide by intoxication, vehicular
homicide by reckless conduct, and violating the financial responsibility law in relation to
a vehicle accident that resulted in the death of the victim, Cheryl Ann Stimpson.

               At the defendant’s July 2020 trial, the victim’s husband, Brian Stimpson,
testified that on December 1, 2018, he and the victim took their 2009 Harley-Davidson
Street Glide motorcycles for an afternoon ride. As they returned home on Beaver Road,
the victim fell in behind Mr. Stimpson, as was her habit, “to give us more room for potholes
or dead animals in the road or whatever.” When the couple was “less than two miles” from
their home, they encountered a truck driving erratically. Mr. Stimpson said that the truck
“gets off to his right side of the road, like he’s going off the road” before trying “to
compensate and get back on the road.” As the truck crossed the center line, Mr. Stimpson
directed his motorcycle “all the way off to the edge of the road into the grass barely.” After
the truck passed him, Mr. Stimpson looked back to see the truck “all the way on our side
and a big cloud of dust and debris flying.”

               Mr. Stimpson turned his motorcycle around to go check on the victim, and
by the time he arrived at the impact location some “10 or 15 seconds” later, “three or four
cars already stopped behind us.” Mr. Stimpson testified that the victim was lying “over in
the fence” and that “the barbwire was wrapped around her.” He “took her helmet off and
begged for her to speak to me and say something,” but the victim did not respond. The
victim had suffered head trauma, and “[h]er left leg had been completely severed at the
calf.” Mr. Stimpson recalled that a man arrived only a few seconds later and “said I know
CPR. He said, I am a paramedic and asked me to step aside.” Mr. Stimpson said that he
returned to his motorcycle and “started praying.” Mr. Stimpson testified that the truck he
had seen cross the center lane had come to rest some “60 to 80 yards” away against a “tree
[that] was on our side of the road in somebody’s front yard.” He said that he did not even
notice the driver of the truck at the scene because he was so concerned about the victim.

              Mr. Stimpson said that both custom motorcycles had been “kept in tip top
shape” and were “in mint condition, looked like new.” Neither was leaking fluid, and
neither had any damage, cosmetic or mechanical. He recalled that, at the time they
encountered the truck, he and his wife were traveling at approximately 40 miles per hour.
He said that nothing other than the accident could have caused the victim’s death.

               During cross-examination, Mr. Stimpson testified that he “[n]ever heard a
tire squeal or stop once.” He said that the impact of the truck and the victim’s motorcycle
“was a loud, very loud noise.” Mr. Stimpson recalled that the driver of the truck “was
definitely going faster than me” and estimated his speed at “between 50 and 55” miles per
hour. Mr. Stimpson described the truck’s veering onto his side of the roadway as “a hard
cut coming across” rather than “a drift.” He said that, after the truck passed him, “all I see
is his truck” in the mirrors “as I am looking up and turning around, and then I see the
collision.”

               Raymond Deneca, a paramedic with the Tipton County Ambulance Service,
testified that he and his family were returning from a Christmas parade and light display
when he came upon a motor vehicle crash on Beaver Road. He said that he first observed
debris in the roadway but did not realize an accident had occurred until he “saw the victim
in the ditch beside the road.” Mr. Deneca exited his vehicle and went to the victim, who
lay “on her back on the ditch bank with her head down, legs tangled up in the barbed wire
                                             -2-
fencing behind her in an unnatural position.” “She had a massive head trauma” and “a
severe injury to her left leg,” which was “mangled.” The victim’s “respirations were not
regular, they were very shallow,” and her pulse was “[v]ery weak.” Mr. Deneca “called
Munford Fire on the direct line myself, just because I knew that would save a little time as
opposed to calling 911.” Although emergency personnel arrived “within three minutes” of
his 8:31 p.m. call, the victim died before their arrival.

              Someone mentioned to Mr. Deneca that the vehicle that had struck the victim
“was against a tree in a yard about 30 or 40 yards down the road.” Mr. Deneca observed
the vehicle “between the road and the house,” completely off of the roadway. He did not
attempt to check on the driver of the vehicle because one of the firemen who had responded
to the scene had done so.

              Munford Police Department Officer Lucas Young, who responded to the call
of a motor vehicle crash on Beaver Road on December 1, 2018, testified that he arrived on
the scene approximately four or five minutes after receiving the call. When he arrived, he
observed the victim lying next to a “T-post for barbed wire fencing” and a “truck off in a
distance that was collided into a tree.” Sergeant Darren Flake, who also responded to the
scene, went to the victim while Officer Young went to the truck. As he approached the
truck, a Ford F-250 pickup truck, he observed “a white male standing outside.” The truck,
which was “between 50 to 75 yards off the roadway across the driveway” of a residence,
“had hit the tree and pretty much the whole front end was caved in from the tree.” The
truck had come to rest on the same side of the road where the victim lay.

              Officer Young testified that he activated his body camera as he walked
toward the truck. The defendant, who was seated in the driver’s seat of the truck, “looked
distraught, shaken up. He had glossy, bloodshot eyes, real bad slurred speech.” Officer
Young testified that, based upon his experience, he believed the defendant to be
intoxicated. Officer Young smelled beer and observed “[a]n open beer can poured out”
inside the defendant’s truck. When Officer Young asked the defendant about the beer, the
defendant “grabbed it and put it . . . under his seat.” Upon searching the defendant’s
vehicle, Officer Young found “[t]hree unopened Natural Light cans in a 12-pack that was
still cold.” Officer Young asked the defendant to perform a field sobriety test, but he
refused. The defendant was then transported to the hospital by ambulance.

              Footage from Officer Young’s body camera captured his interaction with the
defendant, including the drawing of the defendant’s blood at the scene, and was exhibited
to his testimony and played for the jury. Officer Young testified that after the defendant’s
blood was collected, it was secured in a locked compartment at the police department
before being sent to the Tennessee Bureau of Investigation (“TBI”) for testing.

                                            -3-
              Paramedic Michael Carter testified that he drew blood from the driver of the
pickup truck and then transported him to the hospital. During cross-examination, Mr.
Carter said that he could not recall the specifics of the blood draw, but he maintained that
if the defendant had refused, “I wouldn’t have stuck him.” He recalled that an officer rode
in the ambulance with the defendant.

               Munford Fire Department Lieutenant Bradley Jacobs, who worked as an
emergency medical technician and fire fighter, also responded to the scene. When he
arrived, he observed the victim lying “in the ditch.” “When we arrived, she was deceased.”
He and other first responders covered the victim with a tarp and then went to check on the
driver of the truck. Lieutenant Jacobs testified that “there was a strong smell of alcohol
coming from the” driver and that he “seemed very disoriented, confused, fumbling through
papers, couldn’t recall what had happened.” It was his opinion that the defendant was
intoxicated. Lieutenant Jacobs observed a “12 pack of Natural Light beer in the passenger
seat” that “had two full cans left in there.” He recalled that the driver “complained of chest
pains, likely from the seat belt grabbing him.”

                Munford Police Department Sergeant Darren Flake, who also responded to
the scene, testified that when he arrived, he “observed there was a female that was over on
the east side . . . off the roadway there that wasn’t moving or anything.” The victim, whose
“leg was pretty mangled up” also “had lacerations on her head and face.” She was
unresponsive. A motorcycle with obvious damage lay in “a crash lane right into her
vicinity as well.” After learning that the victim was dead, Sergeant Flake telephoned his
supervisor and then went to speak with Mr. Stimpson.

              After speaking with Mr. Stimpson, Sergeant Flake approached the driver of
the “white pickup truck off in a yard that had struck a tree” “[t]o the north of where” the
victim lay. He recalled that the truck “had an odorant of beer that had spilled in the console
down onto the floorboard there.” He observed “a partially opened case of beer. There was
probable three, maybe four cans left out of a 12 pack.” Video footage from Sergeant
Flake’s body camera was exhibited to his testimony and played for the jury.

              As he explored the scene, Sergeant Flake observed tire tracks in the area
where Mr. Stimpson indicated that the truck had left the roadway. He also “observed
vehicle parts in the southbound lane” and “parts of bodies that were l[]ying on the
southbound side of the road.” He said that he walked the northbound side of the roadway
but did not observe any debris.

              Munford Police Department Detective Daniel Hamm responded to the scene
of the collision “after 10:00 p.m.” on December 1, 2018. When he arrived, both the
defendant’s truck and the victim’s motorcycle were still on the scene, as was the victim’s
                                             -4-
body. The defendant had been transported to the hospital. Detective Hamm photographed
the scene. Later, he photographed the search of the defendant’s truck at the impound lot.
Detective Hamm obtained a warrant to seize “what they call the first draw” of the
defendant’s blood from the hospital. He obtained the sample and took it to the TBI for
testing.

              Detective Hamm and another detective interviewed the defendant at the
Tipton County Sheriff’s Office on December 5, 2018. The defendant admitted having
purchased beer before the accident and having consumed two before getting in the truck to
leave. He also admitted that he had “opened one up on my way home.” He claimed that
the victim “seemed like she was in my lane until I was in the ditch, and we still hit. I don’t
know much more of what I can do. She hit me on the front side of the driver’s truck.” The
defendant claimed that he intended to check on the victim after he crashed into the tree,
“but I met the Munford cop, he was coming up to my truck.”

               Munford Police Department Detective Geoffrey Daly testified that he
participated in the investigation into the collision that resulted in the victim’s death.
Detective Daly, who had been certified in motor vehicle accident investigation and who
had decades of experience in the repair and maintenance of motor vehicles, testified that
he “walked the patterns” at the scene “to see where everything was at.” “[A]t that point, I
could visually see where my starting point was, where the vehicle went off the roadway.”
That point, he said, was marked by “tire tracks in the dirt.” He said that he examined “the
pattern that’s in the dirt of the tire” and “followed the evidence where it comes back up on
the roadway.” He then compared that pattern to “the tire on the vehicle, and could tell it
was the same tread pattern.” Detective Daly prepared a diagram of the accident scene that
was exhibited to his testimony.

              Based upon his investigation at the scene, Detective Daly determined that the
defendant’s “vehicle was traveling north” when it left the roadway on the northbound side
and then returned to the roadway before crossing into the southbound lane. The
defendant’s truck then struck the victim’s motorcycle, creating “a debris field” in the
southbound lane. He determined that the point of impact occurred in the southbound lane
from observing gouge marks in the pavement made by the motorcycle’s gear shifter.

              Detective Daly examined the victim’s motorcycle and observed that “[m]ost
of the damage is on the left side of that bike, left front, left side.” He also examined the
helmet the victim had been wearing at the time of the crash and determined that “that’s
where the mirror on the vehicle had hit that helmet.” Upon examining the defendant’s
truck, he observed damage to the driver’s side mirror that aligned with debris discovered
in the roadway near the centerline. He also observed “paint transfer from the bike.” Inside
the truck, he saw “approximately three cans of beer in a box [on the] passenger seat and
                                             -5-
then a straw hat where the airbag deployed.” The impact of the truck against the tree was
so severe that the “floor buckled, causing” the bolts that held the seats to the floor “to break
and the seat come up.” The truck sustained heavy damage on the driver’s side that was
from the impact of the motorcycle.

                Tipton County Medical Examiner Doctor Buffy J. Cook testified that he first
examined the victim at the scene of the collision. Upon arriving, Doctor Cook
“investigate[d] the scene” “to reconstruct from the accident, what happened.” He then
turned his attention to the victim, who “had multiple blunt force injuries” as well as the
“traumatic amputation of her left foot” and “multiple severe fractures of the left side of her
body.” Doctor Cook requested an autopsy, which was performed at the West Tennessee
Regional Forensic Center in Memphis. The autopsy listed the victim’s cause of death as
“[m]ultiple blunt force injuries” and the manner of her death as “accident.” The autopsy
report indicated that the victim suffered numerous abrasions, lacerations, and contusions.
The victim also suffered “[m]ultiple fractures of the skull with the front part of the brain
actually being pulpified, which means, basically, just ground to a pulp” and fractures to her
left collarbone, left first rib, which perforated her lung, in addition to her left humerus,
radius, wrist, femur, patella, tibia, fibula, and ankle. The victim suffered “very little” injury
to the right side of her body. Toxicological testing of the victim’s blood established the
presence of pseudoephedrine at a therapeutic level. It also established the presence of
methamphetamine, but Doctor Cook explained that the amount in the victim’s blood could
have been caused by the use of decongestants. He said that “whatever toxicology finding
is here had no bearing upon what actually resulted in [the victim’s] death.”

                During cross-examination, Doctor Cook agreed that methamphetamine
ingestion could cause irrational or aggressive behavior but said that nothing indicated that
the victim had acted irrationally or aggressively so as to cause the collision. Instead, Doctor
Cook testified, all the evidence at the scene supported a conclusion that the defendant drove
into the victim’s lane of travel and struck her on her motorcycle. He emphasized that he
arrived at that conclusion “based upon the overwhelming evidence on the autopsy and what
I saw at the scene.”

              TBI Special Agent and Forensic Scientist Julian Conyers testified that she
performed forensic testing on the sample of the defendant’s blood obtained at the scene
immediately after the accident. Her analysis established the defendant’s BAC at that point
to be .211 percent. Agent Conyers also analyzed the sample of the defendant’s blood
obtained at the hospital and determined his BAC at that point to be .23 percent.

              The State rested, and the defendant elected to testify.



                                               -6-
               The defendant testified that he was on his way home after working on a
friend’s tractor when he saw “the motorcycles coming” toward him. He said that “the
motorcycle that was on the left-hand side on the yellow line was actually on my side of the
road,” so he “got over to the right some.” The defendant stated that, as he got closer to the
motorcycles, the motorcycle continued to get closer to his lane of travel, “[s]o I run off the
road on the right-hand side of the road to try to miss the motorcycle. And she sideswiped
me.” He said that they “collided and she went to the left or to the other side of the road
and I traveled down the road, come back across the road and hit the tree in the yard.” The
defendant insisted that the victim was in his lane of travel when the accident occurred.

               During cross-examination, the defendant admitted that he told Officer Young
that he had not been drinking despite the fact that he had. He also admitted that there was
beer in the can “in the dash thing” but insisted that “it was from earlier that day.” The
defendant claimed that he had consumed only three beers from the pack of 12 and that he
had consumed those “between 1:00 and 2:00 p.m.,” hours before the crash. The defendant
insisted that the victim had maneuvered her motorcycle into his lane of travel and struck
him “when I was on the right side of the road in the ditch.” The defendant said that he was
“not sure” if his insurance coverage “was current or not” at the time of the accident.

             Based upon this evidence, the jury convicted the defendant of vehicular
homicide by having a BAC of .08 percent or more, vehicular homicide by intoxication,
vehicular homicide by reckless conduct, and violating the financial responsibility law.

             At a bifurcated proceeding, the defendant acknowledged that he had two or
more prior convictions of DUI and that his BAC at the time of the crash was .20 percent or
more. Based upon the evidence presented during the bifurcated proceeding, the jury found
the defendant guilty of aggravated vehicular homicide by having a BAC of .20 percent or
more and that he had two or more previous convictions of DUI.

               The defendant filed a timely but unsuccessful motion for new trial followed
by a timely notice of appeal. In this appeal, the defendant challenges the sufficiency of the
evidence supporting his conviction of aggravated vehicular homicide, arguing that the
evidence was insufficient to establish that his intoxication was the proximate cause of the
collision that resulted in the victim’s death.

              Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes, 331
                                             -7-
S.W.3d at 379. The verdict of the jury resolves any questions concerning the credibility of
the witnesses, the weight and value of the evidence, and the factual issues raised by the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court
must afford the State the strongest legitimate view of the evidence contained in the record
as well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.

              As charged in this case,

              [v]ehicular homicide is the reckless killing of another by the
              operation of an automobile . . . as the proximate result of:

              (1) Conduct creating a substantial risk of death or serious
              bodily injury to a person; [or]

              (2) The driver’s intoxication, as set forth in § 55-10-401 . . . .
              For the purposes of this section, “intoxication” includes
              alcohol intoxication as defined by § 55-10-411(a), drug
              intoxication, or both;

T.C.A. § 39-13-213(a)(1), (2). “Aggravated vehicular homicide is vehicular homicide”
committed by a defendant who “has two (2) or more prior convictions for” DUI or whose
BAC is “twenty-hundredths of one percent (0.20%), or more . . . and the defendant has one
(1) prior conviction for” DUI. Id. § 39-13-218(a)(1)(A), (3)(A).

              “Regarding the proximate cause inquiry,” our supreme court has “adopted a
three-pronged test”: (1) the “conduct must have been a ‘substantial factor’ in bringing about
the harm being complained of;” (2) “there is no rule or policy that should relieve the
wrongdoer from liability because of the manner in which the negligence has resulted in the
harm;” and (3) “the harm giving rise to the action could have reasonably been foreseen or
anticipated by a person of ordinary intelligence and prudence.” Wilson v. Americare Sys.,
397 S.W.3d 552, 558 (Tenn. 2013) (citing Hale v. Ostrow, 166 S.W.3d 713, 719 (Tenn.
2005)). Our supreme court has explained:

              “Causation (or cause in fact) is a very different concept from
              that of proximate cause. Causation refers to the cause and
              effect relationship between the tortious conduct and the injury.
              The doctrine of proximate cause encompasses the whole
              panoply of rules that may deny liability for otherwise
              actionable causes of harm.” Thus, proximate cause, or legal
              cause, concerns a determination of whether legal liability
                                             -8-
              should be imposed where cause in fact has been established.
              “Cause in fact, on the other hand, deals with the ‘but for’
              consequences of an act. ‘The defendant’s conduct is a cause
              of the event if the event would not have occurred but for that
              conduct.’”

Kilpatrick v. Bryant, 868 S.W.2d 594, 598 (Tenn. 1993) (citations omitted).

               The State conclusively established that the cause in fact of the victim’s death
was the injuries she sustained after being struck by the defendant’s vehicle. The evidence,
viewed in the light most favorable to the State, established that the defendant drove
erratically, swerving off of the roadway and then into the oncoming lane of traffic, where
he encountered the Stimpsons. The victim sustained injuries primarily to the left side of
her body, and the majority of the debris field was located in her lane of travel. Any
inconsistencies with regard to which particular part of the motorcycle caused which mark
on the roadway were resolved by the jury, as the final judge of the facts and the law. The
evidence also established that the defendant had slurred speech, a stumbling gait, and the
aroma of an intoxicating beverage. Indeed, a half-consumed beer, still cold, was found
inside the truck along with a partially-emptied 12-pack of beer. The defendant’s BAC
exceeded the .20 percent threshold. This evidence was more than sufficient to establish
the defendant’s intoxication as the proximate cause of the victim’s death.

              Accordingly, we affirm the judgments of the trial court.


                                                    ________________________________
                                                    JAMES CUROOD WITT, JR., JUDGE




                                             -9-